        Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 1 of 56



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                      Baltimore Division

ANTIETAM BATTLEFIELD KOA,                               )
and                                                     )
ADVENTURE PARK USA, LLC,                                )
and                                                     )
SSG JASON ANDERSON, U.S.A. (ret.),                      )
and                                                     )
LANCE CORPORAL CHRISTOPHER                              ) Civil No.______________________
REPOGLE, U.S.M.C. (former)                              )
and                                                     )
REV. CHRISTOPHER OGNE, pastor of                        )
Lutheran Church of Our Savior,                          )
and,                                                    )
REV. JAMES WICKHAM,                                     )
REV. FREDRICK CAUDLE,                                   )
REV. PAUL GOODWIN,                                      )
REV. JOHN SEAY,                                         )
REV. GARY POMRENKE,                                     )
REV. GARY COX,                                          )
REV. STEVEN DIXON,                                      )
REV. JOHNNY HUDSON,                                     )
DAVID SERENDA, DEACON,                                  )
DELEGATE WARREN MILLER,                                 )
DELEGATE DAN COX,                                       )
DELEGATE NEIL PARROTT,                                  )
and                                                     )
REOPEN MARYLAND, LLC,                                   )
                 Plaintiffs,                            )
                                                        )
v.                                                      )
                                                        )
LAWRENCE J. HOGAN, in his official                      )
capacity as Governor of the State of Maryland,          )
                                                        )
And                                                     )
                                                        )
ROBERT J. NEALL, in his official capacity as            )
Secretary of Md. Health Department,                     )
                                                        )
And
                                                        )
FRANCES B. PHILLIPS, in her official capacity as        )
Dpt. Sec. for Public Health Services,                   )
                                                        )
And                                                     )

                                                   50
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 2 of 56


                                                          )
 WOODROW W. JONES, III, in his official                   )
 capacity as Maryland State Police Superintendent,        )
                                                          )
 Serve On:                                                )
 ATTORNEY GENERAL BRIAN FROSH, 200 St.
 Paul Place, Baltimore, Md 21202,
                                                          )
                     Defendants.                          )
                                                          )
                                                          )
                                                          )
                                                          )




               COMPLAINT FOR DECLARATORY RELIEF, TEMPORARY
                    RESTRAINING ORDER, PRELIMINARY AND
                 PERMANENT INJUNCTIVE RELIEF, AND DAMAGES

       For its Complaint against Defendants, LAWRENCE J. HOGAN, in his official capacity as

Governor of the State of Maryland, Robert J. Neall, Frances B. Phillips, and Woodrow W. Jones,

III (“Governor Hogan,” “delegated officials” or the “State”), Plaintiffs, Antietam Battlefield KOA,

Staff Sergeant Jason Anderson (USA, ret.), Lance Corporal Christopher Repogle (USMC, ret.), and Rev.

Christopher Ogne, pastor of Lutheran Church of Our Savior, of Bryans Road, Maryland (“Rev.

Ogne”), et al, allege and aver as follows:

             URGENCIES JUSTIFYING TEMPORARY RESTRAINING ORDER

       1.       Delegate Dan Cox, a sworn Member of the House of Delegates of the State of

Maryland, District 4, including Frederick and Carroll Counties, was scheduled to speak at a

political event on Saturday, May 2, 2020, protesting the Governor’s Executive Orders to stay-at-

home, and to only enter into business and religious worship which he deems essential commerce.

Delegate Cox was then warned by a senior law enforcement official that the “Governor has his

sights on you” and that if I attend, ride along and speak at the Reopen Rally, I would potentially

be arrested because certain individuals had indicated they may stop cars “and arrest you.” Delegate



                                                     51
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 3 of 56


Cox then confirmed with the Governor’s senior advisor Andrew Cassilly and Chief Counsel Mike

Pedone that if Del. Cox attends and speaks at the Reopen Rally he may be arrested, with the

response referring Del. Cox to the Governor’s March 17th Executive Order forbidding “large

gatherings” and exposing Delegate Cox to criminal sanctions of one year in jail and a $5000.00

fine for exercising his duty of speaking with the public as a Maryland State Legislator concerning

any matter of concern including but not limited to matters of public policy that are immediately

and imminently threatened by the Governor’s ultra vires Orders. Del. Cox requests immediate

relief permitting him to leave his home, speak and attend a political rally in Maryland in his

political district and throughout Maryland protesting the Governor’s Executive Orders under the

alleged on-going Catastrophic Health pandemic the Governor states has and is still occurring,

which he lawfully represents as an equal member of government’s three co-equal branches. Del.

Coxes’ Affidavit is attached hereto as Exhibit A.         Attorney General Bill Barr has filed a

memorandum with the US Attorney’s offices stating that “the First Amendment and federal

statutory law…forbids…discrimination against disfavored speech and undue interference with the

national economy. And that no state may “cross[] the line…into an overbearing infringement of

constitutional and statutory protections…”. Exhibit A-1.

       2.       In its Prayer for Relief, infra, and in the contemporaneously filed Motion for

Temporary Restraining Order (TRO), Plaintiff Antietam Battlefield Kampgrounds of America

seeks a TRO restraining enforcement against them of the various Catastrophic Health Emergency

Proclamations and Executive Orders thereunder issued by Governor Hogan and other State

officials purporting to prohibit interstate commerce, forcing indefinite, statutorily ultra vires lock-

downs in homes, and preventing the business from permitting reasonable use of grounds for living,

camping and recreation at the campground. The criminal sanctions threatened by the Defendants

for failure to comply are causing the deprivation and loss of property of approximately $50,000/a


                                                   52
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 4 of 56


month plus loss of use of value of real property, and constitutionally protected rights including the

right to not have property taken by the Governor or State under the 5th Amendment and related Md

Declaration of Rights, the right to travel, assemble and to recreate, and to enter into and participate

in interstate commerce under the full protection of the United States Constitution’s guarantees

under the Commerce Clause. Plaintiff Antietam Battlefield KOA’s affidavit is attached hereto as

Exhibit B.

       3.       In its Prayer for Relief, infra, and in the contemporaneously filed Motion for

Temporary Restraining Order (TRO), Plaintiff Adventure Park USA, LLC seeks a TRO restraining

enforcement against them of the various Catastrophic Health Emergency Proclamations and

Executive Orders thereunder issued by Governor Hogan and other State officials purporting to

prohibit interstate commerce, forcing indefinite, statutorily ultra vires lock-downs in homes, and

preventing the business from permitting reasonable use of grounds for commerce and recreation.

The criminal sanctions threatened by the Defendants for failure to comply are causing the

deprivation and loss of property of approximately $700,000 during the Spring season, plus loss of

use of value of real property, and constitutionally protected rights including the right to not have

property taken by the Governor or State under the 5th Amendment and related Md Declaration of

Rights, the right to travel, assemble and to recreate, and to enter into and participate in interstate

commerce under the full protection of the United States Constitution’s guarantees under the

Commerce Clause. Plaintiff Adventure Park USA’s affidavit is attached hereto as Exhibit C.

       4.       In his Prayer for Relief, infra, and in the contemporaneously filed Motion for

Temporary Restraining Order (TRO), Plaintiff Staff Sergeant Jason Anderson seeks a TRO

restraining enforcement against them of the various Catastrophic Health Emergency Proclamations

and Executive Orders thereunder issued by Governor Hogan and other State officials purporting

to prohibit interstate commerce, forcing indefinite, statutorily ultra vires lock-downs in homes,


                                                   53
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 5 of 56


and preventing him from going about in public and accessing recreation and business. The

criminal sanctions threatened by the Defendants for failure to comply are causing severe

deprivation of his rights. He objects to his loss of the right to travel, worship, assemble and to

recreate, and to enter into and participate in interstate commerce under the full protection of the

United States Constitution’s guarantees under the Commerce Clause without the criminal penalty

for failure to cover his face, which reminds him of the battlefield in Iraq and which as an American

he refuses to do under threat of criminal law since such threat signifies a conquered person no

different than enemies, but SSG Anderson is a United States citizen. Plaintiff SSG Anderson’s

affidavit is attached hereto as Exhibit D.

       5.       In his Prayer for Relief, infra, and in the contemporaneously filed Motion for

Temporary Restraining Order (TRO), Plaintiff Lance Corporal Christopher Repogle seeks a TRO

restraining enforcement against them of the various Catastrophic Health Emergency Proclamations

and Executive Orders thereunder issued by Governor Hogan and other State officials purporting

to prohibit interstate commerce, forcing indefinite, statutorily ultra vires lock-downs in homes,

and preventing him from going about in public and accessing recreation and business. The

criminal sanctions threatened by the Defendants for failure to comply are causing severe

deprivation of his rights. He objects to his loss of the right to travel, worship, assemble and to

recreate, and to enter into and participate in interstate commerce under the full protection of the

United States Constitution’s guarantees under the Commerce Clause without the criminal penalty

for failure to cover his face, which reminds him of the battlefield in Iraq and which as an American

he refuses to do under threat of criminal law since such threat signifies a conquered person no

different than enemies, but Lance Corporal Repogle is a United States citizen. Plaintiff LCPL

Repogle’s affidavit is attached hereto as Exhibit E.

       6.       In their Prayer for Relief, infra, and in the contemporaneously filed Motion for


                                                  54
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 6 of 56


Temporary Restraining Order (TRO), Plaintiff Reverends Christopher Ogne and many others seek

a TRO restraining enforcement against them of the various Catastrophic Health Emergency

Proclamations and Executive Orders thereunder issued by Governor Hogan and other State

officials purporting to prohibit Plaintiffs and their congregations, on pain of criminal sanctions,

from gathering for worship services of more than 10 people, regardless of whether Plaintiffs and

their congregations meet or exceed the social distancing and hygiene guidelines. The Governor

disparately and discriminatorily allows himself, at his weekly gatherings of press conferences, to

exceed the 10-person limit and disregard the mask and social distancing mandates for attendees at

his gatherings. The State further disparately and discriminately allows so-called “essential”

commercial and non-religious entities (e.g., beer, wine, and liquor stores, warehouse clubs, and

‘big box’ and ‘supercenter’ stores) to accommodate large crowds and masses of persons without

scrutiny or numerical limit. A primary mandate of Scripture for the “church,” which actually means

“assembly,” is to attend the sick – not merely virtually or in prayer, but personally side by side.

Furthermore, the pastors are prevented from attending weddings and funerals in-person and as

such their ministry is entirely supplanted unlawfully by the Governor in a continuing and on-going

harm. Plaintiff Reverends Chris Ogne and additional pastor affidavits are attached hereto as

Exhibit F, 1 through 10.

       7.       As shown in the verified allegations below, Governor Hogan’s Proclamations of

Catastrophic Health Emergency Powers and Executive Orders relating to COVID-19 have been

interpreted, applied, and enforced, including against pastors in Maryland, such that Maryland State

Police officers in the State of Maryland have visited Maryland churches, such as these Plaintiff

pastors, and threatened to impose criminal sanctions against religious gatherings of any kind,

even though these churches were engaged in First Amendment protected activity, were duly

operating social welfare and food bank services, and at their worship services were



                                                 55
               Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 7 of 56


practicing reasonable and determinable social hygiene and distancing, and were exceeding

government CDC and international WHO recommendations.

          8.       At around the same time as Governor Hogan’s Executive Orders surrounding

COVID-19 were being used to threaten criminal sanctions on Plaintiff pastors, officials in other

jurisdictions had similarly threatened to impose criminal sanctions on other religious gatherings.

In Louisville, Kentucky, for example, the government threatened to use police to impose criminal

sanctions on those individuals found in violation of similar COVID-19 orders and threatened to

impose various sanctions on individuals found in violation of such orders. The United States

District Court for the Western District of Kentucky found that the mere threat of such criminal

sanction warranted a TRO. See On Fire Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW,

2020 WL 1820249 (W.D. Ky. Apr. 11, 2020). The On Fire TRO enjoined the Mayor of Louisville

from “enforcing, attempting to enforce, threatening to enforce, or otherwise requiring

compliance with any prohibition on drive-in church services at On Fire.” Id. at *1 (emphasis

added).

          9.       In addition, officials in the State of Maryland threatened to impose criminal

sanctions on Plaintiff pastors, and each and every congregant, member and/or attendee who dared

visit their Church services on Easter Sunday or any other worship service held while Governor

Hogan’s orders are in effect.

          10.      In fact, the Maryland State Police—acting under the direction of Governor Hogan’s

orders—have publicly declared that they would enforce the Governor’s orders by leaving threatening

pamphlets on church door steps, and have threatened to impose criminal sanctions on those found in

violation of them.

          11.      Additionally, the Governor of Kansas had imposed a virtually identical restriction

on religious gatherings in Kansas, stating that “gatherings” of more than 10 individuals are



                                                     56
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 8 of 56


prohibited, including religious gatherings. On April 18, 2020, the United States District for the

District of Kansas issued a TRO enjoining Kansas officials from enforcing its discriminatory

prohibition on religious gatherings and required the government to treat “religious” worship

services the same as other similar gatherings that are permitted. See First Baptist Church. v. Kelly,

No. 20-1102-JWB, 2020 WL 1910021, *6–7 (D. Kan. Apr. 18, 2020) [hereinafter First Baptist].

The First Baptist TRO specifically stated that the government’s disparate treatment of religious

gatherings was a violation of the Free Exercise Clause because it showed that “religious activities

were specifically targeted for more onerous restrictions than comparable secular activities,”

and that the churches had shown irreparable harm because they would “be prevented from

gathering for worship at their churches” during the pendency of the executive order. Id. at *7–8

(emphasis added).

       12.     In discussing the Kansas orders—which imposed a 10-person limit on in-person

gatherings just as the Governor Hogan orders here—the court said that specifically singling out

religious gatherings for disparate treatment while permitting other non-religious activities

“show[s] that these executive orders expressly target religious gatherings on a broad scale and are,

therefore, not facially neutral,” First Baptist, 2020 WL 1910021, at *7, and—much like here—

“churches and religious activities appear to have been singled out among essential functions for

stricter treatment. It appears to be the only essential function whose core purpose—association

for the purpose of worship—had been basically eliminated.” Id. (emphasis added). Thus, the

court found that a TRO was necessary and that Kansas should be enjoined from enforcing its

orders’ disparate terms against churches. Indeed, “it goes without saying that the government

could not lawfully expressly prohibit individuals from meeting together for religious

services.” Id. at *6 (emphasis added).

       13.     Plaintiffs’ congregants and members were also threated with criminal sanctions and


                                                  57
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 9 of 56


penalties if, at any time, the number of individuals attending worship services with Plaintiffs at

church exceeded 10 individuals, and regardless of whether social distancing, enhanced

sanitization, and personal hygiene practices were followed. Because of the government threat of

criminal sanction, Plaintiffs were forced not to host services on Easter Sunday, its most treasured

day in Christianity.

       14.     The Governor has purported to become bishopric and pastor to every church in

Maryland, by deciding when, where and how each church shall worship God. This includes his

statements at press conferences that “I will decide when churches can meet, and it will begin with

outdoor services some-time next month (May) likely, and then maybe later [by fall] allow for more

indoor services to begin with social distancing” or similar edicts (press conference, Friday, April

24, 2020). These proclamations are each attended with the Governor’s threat of criminal arrest

and up to one year in jail and a $5000.00 fine to each pastor and congregant or member or attendee

of any religious service.

       15.     The Governor has further directed all pastors, priests, churches and congregations

to host online services, drive-thru, drive-in, and/or parking lot services. Plaintiffs’ congregations

are without the resources or equipment to broadcast their worship services online or conduct

parking lot or drive-in services. Moreover, even if Plaintiffs had such capabilities, many of the

congregants and members they serve do not necessarily have the resources to watch worship

services over the Internet. Additionally, it is a tenet of the faith to meet in person and to have the

pastor be the under-shepherd, elder and/or local bishop of the church, not the Governor. To that

end, obeying Holy Scripture’s commands to assemble together weekly and to do so “even more as

we see the Day approaching” is a command that enables the worship and obedience of God with

their church family, which is a natural and constitutionally protected right that no government may

restrict, particularly under the First and Fourteenth Amendments of the United States Constitution



                                                   58
               Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 10 of 56


    and the Maryland Declaration of Rights arts. 2, 3, 5, 8, 9, 16, 24, 36, 40 and 44.

             16.      Absent emergency relief from this Court, Plaintiffs campground, citizen soldier and

    Marine, State Delegates and pastors, and all of their church congregants, members and/or attendees

    will suffer immediate and irreparable injury from the threat of criminal prosecution for the mere

    act of engaging in the office of the Legislative Branch of government under the Constitutions of

    the United States and of Maryland Free speech, right to redress grievances, right to assemble, right

    to enter into commerce to feed one’s family and work, and the free exercise of religion and going

    to church. Indeed, if Plaintiff pastors, or their congregants, members or attendees do not worship

    as Governor Hogan has prescribed as orthodox in a worship service, they risk becoming

    criminals in the State of Maryland. A temporary restraining should issue.


                                                 INTRODUCTION

             17.      A great object of our Union has been to uniformly advance and protect both the

    personal rights of individuals and of commerce, while not hindering the states from advancing

    those same rights at equal or greater pace. The object has never been to permit a Governor to make

    a “neighbor’s” rights or interests in health superior to the People’s or even to another citizen’s

    natural and inalienable rights. The problem in Maryland is that Governor Hogan has done the

    reverse, even after being repeatedly petitioned to limit his power. His defense has been circular

    under color of law: that his alleged acting in preserving “life” satisfies his refusal to protect

    citizens’ liberty and happiness.1 However, rather than a careful balancing of liberties and natural

    rights of all, Governor Hogan has disregarded those persons’ rights he deems are not “essential”,

    a pattern and practice already found unlawful in decades of Supreme Court case law forbidding

    abuse of position by government officials when acting under color of law.2


1
    Gov. Hogan press conference, 4/29/2020.
2
    “It is firmly established that a defendant in a § 1983 suit acts under color of state law when he abuses the position given to

                                                                 59
             Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 11 of 56


           18.      Under his Proclamations of Catastrophic Health Emergency Powers and Executive

 Orders thereunder 3 , Governor Hogan has taken a unilateral view of personal, religious and

 commerce powers, at a detriment to not only the Union as a whole, in his role as Chair with the

 National Governor’s Association which he has used to “push” the President of the United States

 and the nation’s 49 other state governors, but also in regression of the Union’s preservation of

 substantive and procedural due process and natural rights of all Marylanders.

           19.      Because of the unprecedented nature of the 2019 novel coronavirus disease

 (COVID-19) some may find it “tempting to hold that First Amendment rights should acquiesce to

 national security in this instance.” Tobey v. Jones, 706 F.3d 379, 393 (4th Cir. 2013).

           20.      When the great American experiment was first implemented, our revered Founders

 took pains to note that the Constitution—and all of the rights it recognized and enshrined—was

 instituted “in order to form a more perfect Union, establish Justice, insure domestic Tranquility,

 provide for the common defense, promote the general Welfare, and secure the Blessings of

 Liberty to ourselves and our Posterity.” U.S. Const. Pmbl. (emphasis added). To this very day,

 “we continue to strive toward ‘[that] more perfect union.’” Smith v. City of New Smyrna Beach,

 No. 6:110cv01110-Orl-37KRS, 2013 WL 5230659, *1 (M.D. Fla. Sept. 16, 2013). That work is

 not easy, and governments acting in good faith can and sometimes do miss the mark. This is such

 a case.

           21.      During times of national crisis, such as the current uncertainty arising from

 COVID-19, “the fog of public excitement obscures the ancient landmarks set up in our Bill of

 Rights.” American Communist Ass’n, C.I.O. v. Douds, 339 U.S. 382, 453 (1950) (Black, J.,


him by the State. See Monroe v. Pape, 365 U.S., at 172, 81 S.Ct., at 476. Thus, generally, a public employee acts under
color of state law while acting in his official capacity or while exercising his responsibilities pursuant to state law. See, e.g.,
Parratt v. Taylor, 451 U.S., at 535-536, 101 S.Ct., at 1913; Adickes v. S.H. Kress & Co., 398 U.S. 144, 152, 90 S.Ct. 1598,
1605-1606, 26 L.Ed.2d 142 (1970). See also Flagg Bros., Inc. v. Brooks, 436 U.S., at 157, n. 5, 98 S.Ct., at 1734, n. 5.”
West v. Atkins, 487 U.S. 42, 49-50, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988).
3
  Available (over 37 of them) at https://governor.maryland.gov/covid-19-pandemic-orders-and-guidance/ (accessed 5/2/20).

                                                                60
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 12 of 56


dissenting). But, where the fog of public excitement is at its apex, “the more imperative is the need

to preserve inviolate the constitutional rights of free speech, free press and free assembly.” De

Jonge v. Oregon, 299 U.S. 353, 365 (1937).

       22.     It is axiomatic that our natural rights are especially most powerful during times of

crisis and uncertainty. Indeed, “[t]imes of crisis take the truest measure of our commitment to

constitutional values. Constitutional values are only as strong as our willingness to reaffirm them

when they seem most costly to bear.” Hartness v. Bush, 919 F.2d 170, 181 (D.C. Cir. 1990)

(Edwards, J., dissenting). We are not ignorant of the fact that, “[i]f the provisions of the

Constitution be not upheld when they pinch as well as when they comfort, they may as well be

discarded.” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 483 (1934) (Sutherland, J.,

dissenting).

                                          PARTIES


       23.     Plaintiff, Antietam Battlefield KOA (“Antietam”), located at 11759 Snug Harbor

Lane, Williamsport, MD 21795 is a campground and recreation business lawfully operating in

interstate commerce and, prior to March 30, 2020, open to the public near the historic Civil War

battlefield at Antietam, Maryland. It is a corporation duly formed and operating in the State of

Maryland, near the borders of and along some of the busiest interstate highways going through

Maryland, Virginia, West Virginia, and Pennsylvania. Antietam has been harmed and is currently

being harmed by Governor Hogan’s noon March 30th, 2020 Executive Order immediately shutting

down campgrounds under paragraph V.f.i.8 of Executive Order No. 20-03-30-01. Antietam, and

the Durham family including husband, wife, daughter, son-in-law, and three grand-children earn

their entire living from working this business. The Governor’s Orders have caused the Durham

family and Antietam KOA to face likely bankruptcy and permanent closure.

       24.     Plaintiff Adventure Park USA, LLC (“Adventure Park”), located on the Interstate

                                                  61
        Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 13 of 56


70 outside New Market, Maryland in Frederick County, Maryland is closed by edict of the

Governor and will lose $700,000 in receipts during the Spring season. It is a duly formed

corporation operating in the State of Maryland primarily serving an age-group and clientele which

is not impacted or endangered in by COVID-19 in any scientific significance. Adventure Park has

been harmed and is currently being harmed by Governor Hogan’s Orders closing public places of

entertainment and recreation. It is a family-owned business and will likely face bankruptcy if they

are not opened immediately this month of May 2020 with all outdoor and indoor recreation

opportunities, and will thus be forced into a tax sale as already threatened this year by County

Executive Jan Gardner. This month Adventure Park had to take out a $150,000 loan to prevent a

tax sale by Jan Gardner during the COVID-19 pandemic.

       25.     Plaintiff SSG Jason Anderson, U.S. Army, retired, a veteran of war in Iraq, having

served several tours of duty from 1998 through my being wounded in action in 2008, has been

prevented by the Governor’s executive orders from obtaining needed physical therapy for his battle

wounds, has caused him increased PTSD because of the order to wear face masks, and has caused

great emotional pain and suffering by the orders to remain inside his home like a captured enemy

combatant.

       26.     Plaintiff Lance Corporal Christopher Repogle, U.S.M.C., retired, is a veteran of

war in Iraq serving two tours of duty from 2004 to 2007. He is suffering depravation of rights.

       27.     Plaintiff Delegate Daniel L. Cox is a state delegate for District 4, Frederick and

Carroll Counties of Maryland and is suffering depravation of his free speech and assembly rights.

       28.     Plaintiff Delegate Warren Miller is a state delegate for Howard and Carroll

Counties of Maryland.

       29.     .



                                                 62
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 14 of 56


       30.     Plaintiff Delegate Neil Parrott is a state delegate for Washington County, Maryland.

       31.     Plaintiff Rev. Christopher Ogne, pastor of Lutheran Church of the Savior, in Bryans

Road, Maryland, is suffering ongoing harm and deprivation of his free speech, religious and

assembly rights in violation of the First and Fourteenth Amendments.

       32.     Plaintiff Rev. James Wickham is a pastor in Maryland and is suffering ongoing

harm and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       33.     Plaintiff Rev. Fredrick Caudle is a pastor in Maryland and is suffering ongoing

harm and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       34.     Plaintiff Rev. Paul Goodwin is a pastor in Maryland and is suffering ongoing harm

and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       35.     Plaintiff Rev. John Seay is a pastor in Maryland and is suffering ongoing harm and

deprivation of his free speech, religious and assembly rights in violation of the First and Fourteenth

Amendments.

       36.     Plaintiff Rev. Gary Pomrenke is a pastor in Maryland and is suffering ongoing harm

and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       37.     Plaintiff Rev. Gary L. Cox is a pastor in Maryland and is suffering ongoing harm

and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       38.     Plaintiff Rev. Steven Dixon is a pastor in Maryland and is suffering ongoing harm


                                                   63
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 15 of 56


and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments.

       39.     Plaintif Rev. Johnny Hudson is a pastor in Maryland and is suffering ongoing harm

and deprivation of his free speech, religious and assembly rights in violation of the First and

Fourteenth Amendments. Furthermore, as a man born without arms, the Order to wear a mask or

face covering is an outrageous affront to his personal liberties and denies him access to drive his

car which he does with his teeth, facial recognition on his phone which is required to call as he has

no hands, and makes him feel like the state has forced and controlled his body in a way that is

frightening and harmful to his health and liberty.

       40.     Plaintiff Deacon David Serenda is a church officer in Maryland and is suffering

ongoing harm and deprivation of his free speech, religious and assembly rights in violation of the

First and Fourteenth Amendments.

       41.     Reopen Maryland, LLC is a Maryland corporation with over 22,000 members,

mostly Maryland residents and small business owners, who demand immediate redress of their

harms and ongoing violations of constitutional rights and are suffering ongoing harm and

deprivation of his free speech, religious and assembly rights in violation of the First and Fourteenth

Amendments and the Maryland Declaration of Rights explained herein. Exhibit H (affidavit).

       42.     Defendant, GOVERNOR LARRY HOGAN, is sued in his official capacity as

Governor of the State of Maryland is responsible for enacting and enforcing the COVID-19

Executive Orders and other Orders at issue in this litigation.

       43.     Defendant Robert Neall, is sued in his official capacity as Secretary of the Maryland

Department of Health. As Secretary of Health Mr. Neall is responsible for enacting and carrying

out the Governor’s orders, and is averred to have delegated his authority to non-sworn medical

advisors and to his Deputy Secretary of Public Health, Fran Phillips, R.N.

                                                     64
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 16 of 56


        44.     Defendant Frances Phillips is sued in her official capacity as the Deputy Secretary

of Public Health at the Maryland Health Department. Deputy Secretary Phillips is a registered

nurse who has overseen sanitation programs in Anne Arundel County prior to taking on the leading

role of shaping and influencing the drafting and enactment of Governor Hogan’s Executive Orders

for the State of Maryland, is averred to be obtaining direct input from and delegating authority for

content of Executive Orders which the Governor enacts to non-sworn medical advisors including

but not limited to Tom Inglesby, Justin Lessler, M.D., Scott Gottlieb and others.

        45.     Defendant Woodrow Jones III is sued in his official capacity as Superintendent of

the Maryland State Police. Superintendent Jones is responsible, among other duties, for the

enforcement of Maryland State Code and criminal violations of executive orders.



                                   JURISDICTION AND VENUE

        46.     This action arises under the First, Fifth, Eighth and Fourteenth Amendments to the

United States Constitution and i s brought pursuant to 42 U.S.C. § 1983. This action also

arises under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §2000cc, et seq.

This action also arises under Articles 1 (Government originating from the people), 2 (United States

Constitution, laws, supreme law of State), 5 (Common Law and Statutes of England), 8 (Separation of

powers), 9 (Power of suspension or execution of laws), 10 (Freedom of speech and debate), 13 (Redress

of grievances by petition to legislature), 24 (Due Process), 25 (Excessive bail and fines), 26 (Warrants for

search and seizure), 32 (Persons subject to Martial Law), 36 (Freedom of Religion), 40 (Freedom of

Speech and Press), 44 (War time application of Constitutions) of the Constitution of Maryland,

Declaration of Rights.

        47.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343,

and 1367.



                                                      65
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 17 of 56


        48.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.

        49.      This Court is authorized to grant declaratory judgment under the Declaratory

 Judgment Act, 28 U.S.C. § 2201-02, implemented through Rule 57 of the Federal Rules of Civil

 Procedure, and is authorized to grant a temporary restraining order and injunctive relief pursuant

 to Rule 65 of the Federal Rules of Civil Procedure.

        50.      This Court is authorized to grant Plaintiffs’ prayer for relief regarding costs,

 pursuant to 42 U.S.C. § 1988.

                                    GENERAL ALLEGATIONS

“All the great things are simple, and many can be expressed in a single word: freedom; justice; honor;
                               duty; mercy; hope.” – Winston Churchill

“The power granted to the Union is exclusive...when…[i]t is not a mere possibility of inconvenience in
the exercise of powers, but an immediate constitutional repugnancy, that can, by implication, alienate
and extinguish a pre-existing right of sovereignty...The power over commerce…was one of the primary
objects for which the people of America adopted their government…and the attempt to restrict it comes
too late.” – Chief Justice John Marshall,
                Gibbons v. Ogden, 22 U.S. 1, 37-8, 190, 9 Wheat. 1, 6 L.Ed. 23 (1824).

“Whence to God alone we render worship, but in other things we gladly serve you, acknowledging you
as kings and rulers of men, and praying that with your kingly power you be found to possess also sound
judgment. But if you pay no regard to our prayers and frank explanations, we shall suffer…persuaded
that every man will…render account to the power he has received from God, as Christ intimated when
               He said, “To whom God has given more, of him shall more be required.”
                      –Justin Martyr, First Apology, Ch. XVII, circa 150-60, A.D.


        A.      GOVERNOR HOGAN’S PROCLAMATIONS AND EXECUTIVE ORDERS
                GO BEYOND THE “NECESSITY OF THE CASE” AND ARE ULTRA
                VIRES UNDER TITLE 14 OF THE PUBLIC SAFETY ARTICLE.

        51.      The rule regarding pandemic powers set down by Justice Harlan in 1905 limits state

 and local authority to the strictest “necessity of the case” whenever exerting police power such as

 stay-at-home quarantines.

                       “as the laws there involved went beyond the necessity of
                       the case, and, under the guise of exerting a police power,

                                                     66
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 18 of 56


                     invaded the domain of Federal authority, and violated rights
                     secured by the Constitution, this court deemed it to be its
                     duty to hold such laws invalid.”
Henning Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 25 S.Ct. 358, 49 L.Ed. 643, 3
Ann.Cas. 765 (1905).

        52.     Governor Hogan has, respectfully, gone beyond all necessities of the case and

 continues to invade the domain of Federal authority and our rights secured by the Constitution,

 and this Court should both hold Title 14 invalid as applied and for vagueness, as well as

 overturning as void and/or void ab initio each and every proclamation of catastrophic health

 emergency and related executive order of Governor Hogan.

        53.     On March 5, 2020, Governor Larry Hogan issued a Proclamation of Catastrophic

 Health Emergency, which declared a state of emergency in the State of Maryland. He renewed

 those Proclamations on March 17, 2020 and April 10, 2020. A true and correct copy of each

 Proclamation is attached hereto as Exhibit and incorporated herein.

        54.     Title 14 of the Public Safety Article, Md. Code Ann. 14-106, et seq., provides only

 “specific powers” to the Governor in times of his declaring an emergency. Those do not include

 any powers to require the population to stay-at-home, wear face masks, refrain from assembling

 in church, refrain from doing business or participating in commerce.

        55.     The statute cited by the Governor to demonstrate his emergency powers is Title 14

 of the Public Safety Article. However, that statute does not permit his extensive powers as

 presently exercised and detailed hereinbelow. Additionally, it is important to understand that in

 the Legislative History of Maryland, Title 14 was passed in 2002 in the wake of 9/11 and its focus

 was on war and emergencies such as radiological, biological and chemical warfare causing and

 creating mass casualties and extensive death, not a percentage increase in virus carriers among

 healthy Marylanders which results in a death rate of less than .012 percent of primarily limited

 population segments such as elderly and nursing home residents, as horrible as that is.



                                                  67
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 19 of 56


         56.    The Governor’s emergency statutory powers under Title 14 are limited to:

 emergency plans for emergency operations, integration and coordination with local emergency

 operations, procurement of supplies and equipment for emergency purpose, authorizing studies

 and surveys, appointing directors of local emergency management operations to coordinate with

 local authorities, coordinate with national authorities (14-106(b)(2).

         57.    Title 14-106(c)(1) specifically requires the Governor “shall consider, on a

 continuing basis, steps that could be taken to prevent or reduce the harmful consequences of

 potential emergencies”. The Governor has not followed this statutory duty and in fact has ignored

 and refused to respond to even members of his own Party’s House GOP Caucus as well as many

 Plaintiffs hereinabove.

         58.    Title 14-107 allows that a state of emergency only exists and continues under a

 Governor’s order or proclamation until:

                a. The threat or danger has passed or dealt with to the extent that emergency

                    conditions no longer exist; and

                b. The Governor terminates the executive order or proclamation.

It is alleged herein that the no threat or danger or emergency conditions exist or continue to exist and

the Governor has failed to terminate the emergency proclamations.

         59.    Title 14-107(a)(3) requires that “a state of emergency may not continue for longer

 than 30 days unless the Governor renews the state of emergency” which the Governor may not do

 if there is no actual emergency, or if any actual emergency is adequately being dealt with. It is

 alleged herein that the Governor has failed to follow this statutory limitation on his powers and

 has unlawfully extended the “emergency” proclamations beyond 30 days.

         60.    Title 14-107(b)(1) requires the Governor to indicate:

                a. The nature of the emergency;


                                                    68
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 20 of 56


                 b. The area threatened; and

                 c. The conditions that have brought about the state of emergency…

It is alleged herein that the Governor has failed to follow this statutory mandate by averring generally

his view and those of improperly delegated medical professionals decisions without setting forth, in

incontrovertible detail, the actual nature of any emergency, specific area threatened and conditions that

brought this about.

         61.     Title 14-3A-01, et seq., grants the Governor Emergency Health Powers. This

 statute is the authority that the Governor purports to exercise his proclamations and executive

 orders under. However, his proclamations, executive orders and actions are ultra vires and fail to

 meet the statutory obligations placed upon his office.

         62.     The statute was historically part of the 2002 aftermath of 9/11 to permit the

 Governor additional authority during times of war or catastrophic conditions.

         63.     Those conditions are limited to “a situation in which extensive loss of life or serious

 disability is threatened imminently” and is expressly stated to include “nerve gas, anthrax…or viral

 agent…capable of causing extensive loss of life or serious disability; or radiation at levels capable

 of causing extensive loss of life or serious disability.” Id.

         64.     At no time has there been a state of war, or serious conditions such that “extensive

 loss of life” actually or imminently exists under the current state of catastrophic health emergency.

 Even if imminence can be granted the Governor on March 5, 2020 when the initial proclamation

 was issued by him and encouraged upon the entire Union by way of his influential office as Chair

 of the National Governor’s Association, fear alone is no indicator of reality concerning imminence

 of extensive loss of life. Not a single model, even the WHO the Governor cites in his original

 proclamation, indicated that extensive loss of life would occur in Maryland. There may be an

 argument that it could occur in Italy or China, which turned out to be not accurate, but there was

                                                     69
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 21 of 56


never a study cited in his proclamations and relied upon by the Governor that Maryland would also

suffer any such level of fear and anxiety of mass casualties.

       65.     Although the Governor has refused to respond to requests from Members of the

House of Delegates and members of the public as to where he believes he derives his power to

order all healthy Maryland citizens to remain in their homes indefinitely, or to wear masks to enter

into commerce, the Public Safety statute Title 14, including the Governor’s Health Emergency

Powers statute 14-3A-01 et seq., has no such provisions.

       66.     Additionally, the Governor has no power given to him either in statute or law to

choose businesses to remain open, to close all other businesses and churches, to forbid and/or

suspend the Bill of Rights and the liberties secured thereunder, nor forbid anyone from recreation.

       67.     Even if the Court finds that a health emergency existed such that the Governor’s

proclamation of executive powers were reasonable, the ongoing situation belies any such finding,

as does any rational statutory relation to the Governor’s actions of picking and choosing which

businesses and social welfare and/or ministries can stay open, forcing everyone to remain in their

houses, to wear masks to participate in commerce now being alleged for possibly at least a year,

or refuse to permit gatherings for free speech, assembly, infer the threat to elected Members of the

House of Delegates with arrest should they speak at a political rally or participate in the petitioning

of redress of grievance against the Executive Orders or other government action, or to forbid the

actual, physical corporate worship and call of a congregation together under God, regardless of

which religion or state practice, under any such ongoing powers.




       B.      THE STATE’S ENFORCEMENT OF GOVERNOR HOGAN’S
               “ESSENTIAL/NON-ESSENTIAL” GATHERING AND COMMERCE
               ORDERS.

                                                    70
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 22 of 56




       68.     On April 30, 2020 Delegate Dan Cox was informed that there was an inference of

his likely arrest should he participate in the public speaking of the Vehicle-Ride Rally to Reopen

Maryland on May 2, 2020 to begin in Frederick and continue to Salisbury, MD. On May 1, 2020

this inference of threat of arrest was confirmed by the Governor’s Senior Advisor, Andrew Cassilly

who copied the Governor’s Chief Counsel Mike Pedone, in response to Del. Coxes’ request for

permission to leave his home and speak at the rally, and participate in it. (see Exhibit A). Delegate

Cox believed the inference of threat of arrest and its written confirmation from the Governor’s

Senior Advisor with acquiescence to the threat of arrest by the Governor’s Office of Legal Counsel

Chief Counsel Mike Pedone, and therefore curtailed his speech and decided against attending and

speaking at the Rally. Del. Cox is greatly harmed and the harm is imminent and ongoing and

without other adequate remedy than TRO and injunctive relief to allow him to leave his home in

order to speak at political events.

       69.     On or about Easter Sunday, Frederick Baptist Church held “drive-in” services led

by Pastor John Seay. Delegate Cox and his family attended the event as it was the only drive-in

Easter service in the area known to him. As Delegate Cox and family prepared to enter the church

driveway after leaving the “round-about” two Maryland State Police cars were leaving the area,

having apparently been surveilling the church drive-in service. Delegate Cox confirmed with local

law enforcement that the orders to surveil churches on Easter Sunday to enforce the Governor’s

stay-at-home orders were solely being followed by the MSP and not other local law enforcement.

Id.

       70.     Antietam Battlefield KOA (“campground”) is losing approximately $40,000 a

month because of the Governor’s order to close. The campground was visited with a demand for

closure under the threat of arrest and/or criminal charges by the Maryland State Police on or about



                                                   71
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 23 of 56


March 24, 2020 and was then shut down. If the campground does not reopen immediately it may

face bankruptcy. It is continuously harmed by the Governor stating it is a “non-essential” business

and demands redress and opportunity to reopen using its own wise and careful judgment exercised

by years of diligence to determine its procedures for following health precautions.

       71.     Staff Sergeant Jason Anderson now retired from the Md. Army National Guard

Infantry Alpha Co., having served honorably and promoted in the 82d Airborne Division at Ft.

Bragg, volunteered to return to the battlefield during the “surge of 2007” with his younger cousin in

the 1/175th. While serving in Iraq over Christmas of 2008, Petitioner SSG Jason Anderson was

“blown up” when his HUMVEE hit a mine and was attacked by the enemy. He survived and is

100% disabled and cannot walk lengthy periods, relies heavily upon physical therapy each month

and medical pain injections in his back, and is awaiting a Purple Heart award once state officials

finish the paperwork, which will benefit his children once awarded.

       72.     The Governor’s orders and the Health Department’s delegation of power to the

County Executive and local health officials’ closure of his Frederick County physical therapy

health center and health clinic for injections has irreparably harmed SSG Anderson, such that his

body is in need of immediate continuance of care.

       73.     Additionally, because of his PTSD, wearing a face mask in public brings back

PTSD memories of his unit arresting terrorists, and the first thing they required was to put a black

covering over the face and head of the terrorists so they would not be able to identify them as

soldiers and to ensure security measures during arrest. Seeing people forced to wear – especially

black face masks – in public causes him to recall the battlefield. Staff Sergeant Anderson does not

only object to face coverings for medical reasons, but objects to the Order as unconstitutional,

forcing control over his face and body where there is no legal or constitutional grounds to do so.

Covering of faces by order is a sign of capture on the battlefield, and subservience to the captor.



                                                   72
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 24 of 56


Americans are not to be treated as such and should never be so forced. He prays immediate

injunctive relief.

        74.     Additionally, SSG Anderson cannot exercise similar to others and for health

purposes and enjoyment and peace of mind desires to spend time in parks sitting, or riding in golf

carts or other activities such as fishing for recreation, currently forbidden by Governor Hogan’s

executive orders.

        75.     Additionally, SSG Anderson objects to the Governor rationing and forbidding

access to COVID-19 drugs should he ever need the same upon his own choice with his doctor.

        76.     Additionally, SSG Anderson objects to being prevented, and listed as a “non-

essential” person, for purposes of obtaining a hair cut, or for getting his car washed.

        77.     Additionally, SSG Anderson objects to being prevented from accessing bars and

restaurants, peacefully assembling or congregating, exercising speech or other rights and liberties.

        78.     SSG Anderson states to the Court that he fought for and gave his body in suffering

permanent disability for the protection of freedom and believes the Governor’s orders take that

freedom away.

        79.     Lance Corporal Christopher Repogle is a U.S. Marine veteran of war in Iraq, having

served Two tours of duty from 2004 through 2007. He is also an assistant minister at a church in

Maryland. The church gathering had allowed him to handle the mental and physical abuse he

received in The Marine Corp. The church house gathering brings his mind under control when it

had otherwise brought him into great deep depression and now he feels as if he is being forced to

live out his nightmare every day. He severely objects to the denial to fulfill his call from the most

High God to serve and minister to His children through an actual assembly of the

church guaranteed first by God, then by Federal Constitution, and finally by Maryland

State Constitution. He severely objects to being ordered to wear a mask in public or ordered to



                                                   73
        Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 25 of 56


remain in his house without opportunity to go to restaurants and stores and Parks for recreation as

ordered by Governor Hogan. Wearing a mask, and seeing many people wearing them – especially

black masks - brings back traumatic memories of the battlefield.

       80.     Lance Corporal Christopher Repogle demands redress of grievance and an

immediate injunction restoring his rights protected under the constitution.

       81.     Reverend Christopher Ogne, pastor of Lutheran Church of our Savior in Bryans

Road, Maryland, has been severely harmed and replaced by Governor Hogan in his position and

duties as pastor of his congregation because the doors of his church have been shuttered since

March 16, 2020 by Proclamation of the Governor. Rev. Ogne has been prevented from holding

actual congregational meetings to allow authority to operate the church, being supplanted by Gov.

Hogan in that role of deciding when to call an assembly.

       82.     On or about April 3, 2020, because of the Governor’s orders and the Courts being

closed by citation to the Governor’s Catastrophic Health Emergency Proclamations, neither he nor

parishioners were able to obtain a marriage license for a ceremony of marriage. He then proceeded

to perform a marriage of Christian vows without the license for the couple.

       83.     On or about April 17, 2020 because of the Governor’s orders and the Courts being

closed by citation to the Governor’s proclamations, he had to perform a virtual marriage where the

mother of the bride wept the entire time, and the father gave his daughter away over the phone on

loud speaker, all in an attempt to comply with the Governor’s orders preventing assembly of

religious gatherings and to “stay-at-home”.

       84.     Rev. Steven Dixon is pastor of Porter’s Grove Baptist Church in Rising Sun,

Maryland. On or about March 24, 2020 the Maryland State Police (MSP) came to that church

located at 478 Connelly Road, Rising Sun, MD and hand delivered a notice and threat of criminal

prosecution if the pastor did not shut his church’s doors and cease holding worship services, which



                                                  74
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 26 of 56


 entry on the property and delivery of the threat by the officer was recorded on video. Ex. G (MSP

 COVID-19 Emergency Compliance Check). The threat did not include a copy of any Executive

 Order of the Governor. The threat included the threat of prosecution and stated:

              “We [MSP] hope you voluntarily comply with the Governor’s Executive
              Order. If the requirements of the Governor’s Executive Order [sic] are not
              complied with the Maryland State Police…will take the appropriate
              enforcement action, in consultation with the local state's attorney's office.
              Violation of the Executive Order is punishable under Public Safety Article
              14-3A-08 and could result in a misdemeanor conviction and up to one year
              in jail, or a fine up to $5,000 or both. Groups of more than 10 people in a
              gathering or at an event are prohibited. This includes social, community,
              spiritual, religious, recreational, leisure, and sporting gatherings and
              events. The operation of non-essential businesses is also prohibited during
              the state of emergency. The Executive Order does not require businesses,
              organizations, establishments, and facilities that are part of the critical
              infrastructure sectors identified by the U.S. Department of Homeland
              Security's Cybersecurity and Infrastructure Agency to close.
Id.

        85.     This threat had the effect of deeming the pastor and his congregation “non-

 essential” which is a violation of the First Amendment of the United States Constitution.

        86.     Rev. Steve Dixon demands redress of grievance and an immediate injunction

 restoring his rights under the Constitution, striking the Governor’s orders, and forbidding any

 enforcement action by any government entity.

        87.     Rev. Gary Pomrenke is a pastor in Maryland who similarly demands redress of

 grievance and an immediate injunction restoring his rights under the Constitution, striking of the

 Governor’s orders, and forbidding any enforcement action by any governmental entity.

        88.     Rev. Gary Cox is a pastor in Maryland who similarly demands redress of grievance

 and an immediate injunction restoring his rights under the Constitution, striking of the Governor’s

 orders, and forbidding any enforcement action by any governmental entity.

        89.     Rev. Johnny Hudson is a pastor in Maryland who similarly demands redress of

 grievance and an immediate injunction restoring his rights under the Constitution, striking of the



                                                   75
           Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 27 of 56


Governor’s orders, and forbidding any enforcement action by any governmental entity.



                B. GOVERNOR HOGAN’S UNEQUAL TREATMENT OF “ESSENTIAL”
                   AND “NON-ESSENTIAL” BUSINESSES AND NON- RELIGIOUS AND
                   RELIGIOUS GATHERINGS.

          90.   In publicly released photographs from Governor Hogan’s own near-weekly press

conferences, it is clear that Governor Hogan practices civil disobedience to his own Executive

Orders.




          91.   The above photograph shows the Governor’s press conference dated April 29, 2020

where at least 27 individuals, including the Governor and his Deputy Health Director Fran Phillips,

R.N. who uses her expertise to mandate the social distancing and no gathering requirements the

Governor orders, gathered together in assembly in violation of the large gathering requirements of

the Governor. Furthermore, they are gathering without all wearing face coverings or practicing at

                                                 76
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 28 of 56


least six feet social distancing, with some having no masks, some hanging them down off their

chins, and most standing or sitting within an arms-length of each other.

       92.     Under the Governor’s current Executive Orders forbidding large gatherings and

face masks, these failures would likely result in a criminal charge of one year in jail and a $5000

fine, which are egregious and violative of the US and Maryland Constitutional requirements to not

enact excessive bail or fines.

       93.     Delegates Dan Cox, Warren Miller, Neil Parrott, and Robin Grammer, standing as

Members of the Maryland House of Delegates, each are individual and corporately harmed under

said orders, depriving them from exercising their constitutional oversight of the Governor as

members of a co-equal Branch of Government, their right to free speech and assembly with

constituents and the exercise of their duties under the Maryland Constitution and Declaration of

Rights which guarantees the free passage and safety from arrest of duly elected members of the

House of Delegates when they are performing Legislative Duties and traveling to and from the

Maryland State House.

       94.     Under the Governor’s inferred threat to arrest Delegate Dan Cox if he travels to

Annapolis where the State House and his Legislative offices are located, and/or speaks at the Rally

to Reopen Maryland to exercise his duties to represent his constituents, constitutes an illegal

overreach of the Governor’s powers in his Executive Orders. See Exhibit F.



       95.     Under the Governor’s Executive Orders, Lowes and Walmart are permitted to have

hundreds of cars and people because the Governor chose them to be “essential” businesses.

However, under the same orders a church may not have anyone in its buildings with limited

exceptions for “virtual” services, and businesses that operate for camping or recreation or other

provisions such as hair salons and a myriad of other businesses, are prohibited from even being



                                                 77
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 29 of 56


open.




        96.    Under the Governor’s Orders the Legislature, and said Delegate Plaintiffs herein,

were intimidatingly surrounded by Maryland Army National Guard Full-Armored Military

Vehicles during the duly called and ongoing Maryland General Assembly 2020 Session, all in

violation of the rights of said sworn Delegates under the Declaration of Rights as set forth

hereinbelow.




                                                78
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 30 of 56




       97.     Under the Governor’s Orders, neither he nor his staff strictly complies with mask

or face coverings or social distancing, as seen in various official photos, which debunks and defeats

his argument that wearing them in proximity to others is necessary and essential under health and

safety emergency orders.




                                                  79
Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 31 of 56




                               80
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 32 of 56


                                       Bibliographic Information
                                  Event:               White House Call
                                  Photographer:        Joe Andrucyk
                                  Date of Photographs: 03/30/2020




                  C. LESS RESTRICTIVE ALTERNATIVES ARE AVAILABLE TO
                     GOVERNOR HOGAN.

        98.       Despite Governor Hogan’s insistence that some businesses he chooses are “non-

essential” or that in-person religious gatherings of more than 10 people cannot continue because

they would spread COVID-19, the State of Maryland has failed to consider other, substantially

less restrictive alternatives to an absolute prohibition of business, commerce, individual liberty and

“religious” gatherings.

        99.       Like the State of Maryland, other states have issued stay-at-home orders or

recommendations but have ordered significant exemptions allowing all or most businesses to

remain open, allowing and exempting all religious services, and providing significant exemptions

and freedom for individuals including no mask mandates, no stay-at-home orders or curfews,

allowing health care facilities to remain open for access of care and other significant, well-tailored

less restrictive alternatives.

        100.      Numerous other states have similarly permitted religious gatherings to be treated

equally with non-religious gatherings, and some states have refused to close any businesses.

        101.      As these other states have demonstrated, Governor Hogan can continue to pursue

the State’s objective of preventing the spread of COVID-19 without unnecessarily burdening

interstate commerce and business, trampling on individual liberties or treating religious gatherings

in a discriminatory manner. The State has numerous other, less restrictive alternatives available

to it to do so.


                                                   81
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 33 of 56


       102.    Governor Hogan has neither tried without success nor considered and ruled out

for good reason these less restrictive alternatives.

       103.    Governor Hogan has constitutionally permissible alternatives available, but has

failed to attempt to achieve the State’s purported goals without unnecessarily interfering with

constitutionally protected activities.

               D. IRREPARABLE INJURY TO PLAINTIFFS FROM GOVERNOR
                  NORTHAM’S GATHERING ORDERS.

       104.    Plaintiffs have been explicitly targeted, singled out, and punished for participating

in United States free speech and assembly, commerce and interstate business, for refusing to wear

face coverings, and for wishing to continue exercising the right to attend an in-person religious

gathering when exempted commercial and non-religious entities may accommodate gatherings,

crowds, and masses of people without numeric limitation, and without targeting or punishment by

the government.

       105.    As a result of Governor Hogan’s Orders, Plaintiffs have suffered and are suffering

irreparable injury by having to curtail their liberties stated hereinabove under threat of criminal

sanction, and all attendees of future assemblies, liberties of redressing grievances in protest and

attendance at services, each threatened with criminal sanction.

       106.    As a result of Governor Hogan’s Orders, Plaintiffs have suffered and are suffering

irreparable injury by being prohibited from engaging in their constitutionally and statutorily

protected rights of free exercise, assembly, and speech.

       107.    As a result of Governor Hogan’s Orders, Plaintiffs have suffered and are suffering

irreparable injury by the infringement of their constitutionally protected right to be free from

government hostility toward religion, and have been forced to self-censor, cease religious worship

services, and violate their sincerely held religious beliefs.




                                                    82
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 34 of 56


               E. PLAINTIFF’S ATTEMPTS TO SECURE RELIEF WITHOUT
                  JUDICIAL INTERVENTION WERE IGNORED AND FURTHER
                  ATTEMPTS TO NOTIFY THE STATE ARE FUTILE AND
                  IMPRACTICAL BEFORE TOMORROW’S RALLY TO REOPEN
                  MARYLAND AND SERVICES ON SUNDAY AT PLAINTIFF
                  CHURCHES.

       108.    On May 1, 2020, prior to the commencement of the instant action, Plaintiff

Delegate Daniel L. Cox sent by e-mail letter to Governor Hogan’s Senior Advisor, with copies to

Governor Hogan’s Chief Counsel Mike Pedone, a request for written confirmation that the

Governor had withdrawn his ban on assemblies and would permit attendance at, participation in

and speaking at the Rally to Reopen Maryland.

       109.    The Governor’s Senior Advisor twice responded by referring the Delegate to the

Governor’s Executive Order prohibiting large gatherings and refused to state Del. Cox would not

be arrested for speaking at the Rally.

       110.    The failure of Governor Hogan or his officials to confirm withdrawal or cessation of

enforcement of the discriminatory 10-person gathering ban for free speech, assembly or religious

services in the Executive Orders and shows the irreparable injury to Plaintiffs constitutionally

protected freedoms is ongoing.

       111.    The failure of Governor Hogan or his officials to adequately respond to Plaintiff

Del. Coxes’ communication also shows that notice and an opportunity to respond to this lawsuit

cannot be effectuated, and would be futile, prior to tomorrow’s Rally to Reopen Maryland and this

Sunday’s worship services at churches, when the Maryland State Police and/or other government

officials will again interfere with the constitutional liberties of Plaintiffs absent a temporary

restraining order from this Court. Ongoing harm mandates both temporary and permanent

injunctive relief as well, enjoining Governor Hogan and all those state or local authorities or

anyone from enforcing his Orders.




                                                 83
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 35 of 56


                                  CONSTITUTIONAL CLAIMS

                   COUNT ONE—THE GOVERNOR’S LIMITATION
                               ORDERS VIOLATE
                PLAINTIFFS RIGHT TO FREE EXERCISE OF RELIGION
                         UNDER THE FIRST AMENDMENT

         112.   Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         113.   The Free Exercise Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits the State of Maryland from

abridging Plaintiff’s rights to free exercise of religion.

         114.   Plaintiff pastors have sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that it is to follow its teachings.

         115.   Plaintiff pastors have sincerely held religious beliefs, rooted in Scripture’s

commands (e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling

of themselves together, and that they are to do so even more in times of peril and crisis. Indeed,

the entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble

together Christians to worship Almighty God.

         116.   The Governor’s Orders, on their face and as applied, target Plaintiffs’ sincerely held

religious beliefs by prohibiting religious gatherings.

         117.   The Governor’s Orders, on their face and as applied, impermissibly burden

Plaintiffs’ sincerely held religious beliefs, compel Plaintiffs to either change those beliefs or to act

in contradiction to them, and force Plaintiffs to choose between the teachings and requirements of

its sincerely held religious beliefs in the commands of Scripture and the State’s imposed value

system.

         118.   The Governor’s Orders, on their face and as applied, place Plaintiffs in an

irresolvable conflict between compliance with the Governor’s Orders and its sincerely held

                                                    84
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 36 of 56


religious beliefs.

        119.    The Governor’s Orders, on their face and as applied, put substantial pressure on

Plaintiffs to violate its sincerely held religious beliefs by ignoring the fundamental teachings and

tenets of Scripture concerning the assembling of Believers.

        120.    The Governor’s Orders, on their face and as applied, are neither neutral nor

generally applicable, but rather specifically and discriminatorily target the religious beliefs,

speech, assembly, and viewpoint of Plaintiffs.

        121.    The Governor’s Orders, on their face and as applied, constitute a substantial burden

on Plaintiffs’ sincerely held religious beliefs.

        122.    The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders application of different standards for churches and religious gatherings than those

applicable to exempted businesses or non-religious entities.

        123.    Even if the Governor’s Orders restriction on religious gatherings were supported

by a compelling interest, which they are not, they are not the least restrictive means to accomplish

the government’s purported interest Governor’s Orders, on their face and as applied, fail to

accommodate Plaintiffs’ sincerely held religious beliefs.

        124.    The Governor’s Orders, on their face and as applied, specifically target Plaintiffs’

sincerely held religious beliefs and set up a system of individualized exemptions that permits certain

other similarly situated businesses or non-religious entities to continue operations under certain

guidelines while prohibiting religious gatherings, such as Plaintiffs’ church and worship services,

from operating with similar guidelines.

        125.    The Governor’s Orders, on their face and as applied, constitute an express and overt

religious gerrymander.

        126.    The Governor’s Orders, on their face and as applied, have caused, are causing, and


                                                   85
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 37 of 56


will continue to cause Plaintiffs immediate and irreparable harm, and actual and undue hardship.

         127.   Plaintiffs have no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

         WHEREFORE, Plaintiffs respectfully pray for relief against the State as hereinafter set

forth in its prayer for relief.

                        COUNT TWO—THE GOVERNOR’S ORDERS
                      VIOLATE PLAINTIIFFS’ RIGHT TO PEACEABLE
                       ASSEMBLY UNDER THE FIRST AMENDMENT

         128.   Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         129.   The First Amendment to the United States Constitution, as applied to the states by

the Fourteenth Amendment, prohibits the State from abridging the right of the people peaceably

to assemble.

         130.   The Governor’s Orders, on their face and as applied, are an unconstitutional prior

restraint on Plaintiffs’ right to assemble.

         131.   The Governor’s Orders, on their face and as applied, unconstitutionally

discriminate on the basis of viewpoint.

         132.   The Governor’s Orders, on their face and as applied, unconstitutionally

discriminate on the basis of content.

         133.   The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders application of differential standards for Members of the House of Delegates, members of

the public who express opposition to the Governor’s draconian orders, businesses deemed “non-

essential” and churches and religious gatherings, than those applicable to exempted businesses or

non-religious entities.

         134.   The Governor’s Orders, on their face and as applied, are not the least restrictive


                                                  86
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 38 of 56


means to accomplish any permissible government purpose sought to be served by the orders.

         135.   The Governor’s Orders, on their face and as applied, are not narrowly tailored to

serve the government’s purported interest.

         136.   The Governor’s Orders, on their face and as applied, are irrational and unreasonable

and impose unjustifiable and unreasonable restrictions on Plaintiffs’ constitutionally protected

right to assemble.

         137.   The Governor’s Orders, on their face and as applied, impermissibly vest unbridled

discretion in the hands of government officials, including Governor Hogan and his designees, to

apply or not apply the Governor’s Orders in a manner to restrict free assembly.

         138.   The Governor’s Orders, on their face and as applied, are underinclusive by limiting

their gathering prohibitions to only certain businesses or organizations deemed “non- essential.”

         139.   The Governor’s Orders, on their face and as applied, are unconstitutionally vague

and overbroad as they chill and abridge the free assembly rights of Plaintiffs.

         140.   On their face and as applied, the Governor’s Orders and violation of Plaintiffs’ right

to free assembly have caused, are causing, and will continue to cause Plaintiffs to suffer immediate

and irreparable injury and undue and actual hardship.

         141.   Plaintiffs have no other adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

         WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set

forth in its prayer for relief.

                       COUNT THREE - THE GOVERNOR’S ORDERS
                     VIOLATE PLAINTIFFS RIGHTS TO FREEDOM OF
                        SPEECH UNDER THE FIRST AMENDMENT

         142.   Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.


                                                   87
           Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 39 of 56


          143.   The Free Speech Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits the State from abridging Plaintiffs’

freedom of speech.

          144.   The Governor’s Orders, on their face and as applied, are an unconstitutional prior

restraint on Plaintiffs’ speech.

          145.   The Governor’s Orders, on their face and as applied, unconstitutionally

discriminate on the basis of viewpoint.

          146.   The Governor’s Orders, on their face and as applied, unconstitutionally

discriminate on the basis of content.

          147.   The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders’ application of different standards for churches and religious gatherings than those

applicable to exempted businesses and non-religious entities.

          148.   The Governor’s Orders, on their face and as applied, are not the least restrictive

means to accomplish any permissible government purpose sought to be served by the orders.

          149.   The Governor’s Orders, on their face and as applied, are not narrowly tailored to

serve the government’s purported interest.

          150.   The Governor’s Orders, on their face and as applied, do not leave open ample

alternative channels of communication for Plaintiffs.

          151.   The Governor’s Orders, on their face and as applied, are irrational and unreasonable

and impose unjustifiable and unreasonable restrictions on Plaintiffs’ constitutionally protected

speech.

          152.   The Governor’s Orders, on their face and as applied, impermissibly vest unbridled

discretion in the hands of government officials, including Governor Hogan and his designees, to

apply or not apply the Governor’s Orders in a manner to restrict free speech.


                                                   88
            Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 40 of 56


         153.     The Governor’s Orders, on their face and as applied, are underinclusive by limiting

their prohibitions to only certain entities, organizations, or businesses deemed “non- essential.”

         154.     The Governor’s Orders, on their face and as applied, are unconstitutionally

overbroad as they chill and abridge the free speech rights of Plaintiffs.

         155.     On their face and as applied, the Governor’s Orders and violation of Plaintiffs’

rights to free speech have caused, are causing, and will continue to cause Plaintiffs to suffer

immediate and irreparable injury and undue and actual hardship.

         156.     Plaintiffs have no other adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

         WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set

forth in its prayer for relief.

                       COUNT FOUR—THE GOVERNOR’S ORDERS
                                    VIOLATE
                THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT

         157.     Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         158.     The Establishment Clause of the First Amendment to the United States

Constitution, as applied to the states by the Fourteenth Amendment, prohibits the government from

establishing a religion.

         159.     The Establishment Clause also prohibits excessive government entanglement with

religion.

         160.     The Establishment Clause also prohibits the government from showing hostility

towards religion and prohibits showing favoritism towards one religious sect over another or

between non-religion and religion.

         161.     The 10-person government mandated limit in the Governor’s Orders imposed on


                                                    89
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 41 of 56


religious gatherings in churches violates the Establishment Clause because the State of Maryland

thereby dictates the manner in which Christians and churches must worship with no more than 10

people or worship online, even when Plaintiff has no ability to broadcast worship online.

       162.    The Establishment Clause does not permit the State of Maryland to dictate under

penalty of criminal sanctions the manner, style, form, practices, or sacraments of religious worship

and thereby impose its own version of religious worship on every church and citizen of the State

of Maryland.

       163.    In fact, as the Supreme Court has unequivocally stated, “[i]f there is any fixed star

in our constitutional constellation, it is that no official, high or petty, can prescribe what shall be

by word or act their faith therein.” W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943)

(emphasis added).

       164.    The State, through Governor Hogan’s “gathering” prohibition orders, is purporting

to prescribe what shall be orthodox in matters of religious worship, and is thus running roughshod

over the Establishment Clause.

       165.    The Governor’s Orders, on their face and as applied, permit the State to display

impermissible hostility towards religious gatherings.

       166.    The Governor’s Orders, on their face and as applied, impermissibly show

favoritism towards certain non-religious gatherings over religious gatherings.

       167.    The Governor’s Orders, on their face and as applied, violate the Establishment

Clause because they excessively entangle the government with religion.

       168.    The Governor’s Orders, on their face and as applied, purport to inform religious

adherents and believers how they may choose to worship, assemble together, or engage in their

religious freedoms.

       169.    The Governor’s Orders, on their face and as applied, purport to establish an



                                                    90
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 42 of 56


acceptable method of religious practice and worship, place a numerical limitation on the scope of

how such religious practice and worship may occur, and provide a government imprimatur for

only certain forms of “permissible” worship.

         170.   The Governor’s Orders, on their face and as applied, demonstrate overt hostility to

religious practice and worship that does not conform to government sanctioned religious exercises.

         171.   The Governor’s Orders, on their face and as applied, have caused, are causing, and

will continue to cause Plaintiffs immediate and irreparable harm, and actual and undue hardship.

         172.   Plaintiffs have no adequate remedy at law to correct the continuing deprivation of

its most cherished constitutional liberties.

         WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set

forth in their prayer for relief.

                         COUNT FIVE—THE GOVERNOR’S ORDERS
                         VIOLATE PLAINTIFF’S RIGHT TO EQUAL
                         PROTECTION UNDER THE FOURTEENTH
                                    AMENDMENT

         173.   Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         174.   The Fourteenth Amendment to the United States Constitution guarantees Plaintiffs

the right to equal protection under the law.

         175.   The Governor’s Orders, on their face and as applied, are an unconstitutional

abridgement of Plaintiffs’ right to equal protection under the law, are not neutral, and specifically

target Plaintiffs’ gatherings for unequal treatment.

         176.   The Governor’s Orders, on their face and as applied, are an unconstitutional

abridgment of Plaintiffs’ right to equal protection because they permit the State to treat Plaintiffs

differently from other similarly situated political, businesses and non-religious entities on the basis

of the content and viewpoint of Plaintiffs gatherings.

                                                   91
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 43 of 56


         177.   The Governor’s Orders, on their face and as applied, impermissibly discriminate

between certain non-religious gatherings and religious gatherings.

         178.   The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders application of different standards for political, business, churches and religious gatherings

than those applicable to exempted businesses or non-religious entities.

         179.   The Governor’s Orders, on their face and as applied, are not the least restrictive

means to accomplish any permissible government purpose sought to be served.

         180.   The Governor’s Orders, on their face and as applied, do not have a rational

basis.

         181.   The Governor’s Orders, on their face and as applied, are irrational and unjustifiable

and impose irrational and unjustifiable restrictions on Plaintiffs’ political, business and religious

gatherings and commercial activity.

         182.   The Governor’s Orders, on their face and as applied, have caused, are causing, and

will continue to cause Plaintiffs’ immediate and irreparable harm, and actual and undue hardship.

         183.   Plaintiffs have no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

         WHEREFORE, Plaintiffs respectfully pray for relief against the State of Maryland as

hereinafter set forth in its prayer for relief.

                    COUNT SIX—THE GOVERNOR’S ORDERS
                                   VIOLATE
          PLAINTIFFS’ RIGHT TO A REPUBLICAN FORM OF GOVERNMENT
             UNDER THE GUARANTEE CLAUSE OF ARTICLE IV, § 4 OF
                   THE UNITED STATES CONSTITUTION AND
                 ARTICLES 2 OF THE MARYLAND DECLARATION
                                  OF RIGHTS

         184.   Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.


                                                   92
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 44 of 56


        185.    Article IV, § 4 of the United States Constitution requires the United States to

guarantee to every citizen in the nation a republican form of government and Article 2 of the

Maryland Declaration of Rights guarantees that the United States Constitution is the supreme law

of the land in the State of Maryland.

        186.    The Guarantee Clause’s distinguishing feature is that the republican form of

government it guarantees is the right of the people to choose their own governmental

administration and pass their own laws.

        187.    As interpreted by the federal judiciary and prominent scholars, the Guarantee

Clause mandates that the federal government guarantee a form of government for all citizens in

which supreme power resides in a body of citizens entitled to vote and exercised by elected officers

responsible to such citizens.

        188.    The Governor’s Orders express, unilateral, and unequivocal exercises of purported

executive authority over the constitutional rights of Plaintiffs’ deprive them of the right to select

their own government administration, pass their own laws, and maintain a government

administration directly responsible to the people, including by laws that are enacted by the

legislature in constitutional recognition of the separation of powers.

        189.    The impermissible exercise of exclusive and unaccountable executive authority

violates the Guarantee Clause of the United States Constitution.

        190.    The Governor’s Orders, on their face and as applied, have caused, are causing, and

will continue to cause Plaintiffs immediate and irreparable harm, and actual and undue hardship.

        191.    Plaintiffs have no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set

forth in its prayer for relief.

                       COUNT SEVEN—THE GOVERNOR’S ORDERS VIOLATE

                                                  93
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 45 of 56


                      PLAINTIFF’S RIGHT TO FREE EXERCISE OF RELIGION
                     UNDER ARTICLE 36, DECLARATION OF RIGHTS, OF THE
                                CONSTITUTION OF MARYLAND

         192.    Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         193.   Article 36 of the Declaration of Rights of the Constitution of Maryland states:

         That as it is the duty of every man to worship God in such manner as he thinks most
         acceptable to Him, all persons are equally entitled to protection in their religious liberty;
         wherefore, no person ought by any law to be molested in his person or estate, on
         account of his religious persuasion, or profession, or for his religious practice, unless,
         under the color of religion, he shall disturb the good order, peace or safety of the State, or
         shall infringe the laws of morality, or injure others in their natural, civil or religious
         rights;…

(Emphasis added).

         194.   Plaintiff pastors have sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that it is to follow its teachings.

         195.   Plaintiff pastors have sincerely held religious beliefs, rooted in Scripture’s

commands (e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling

of themselves together, and that they are to do so even more in times of peril and crisis. Indeed,

the entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble

together Christians to worship Almighty God.

         196.   The Governor’s Orders, on their face and as applied, target Plaintiff pastors’

sincerely held religious beliefs by prohibiting religious gatherings.

         197.   The Governor’s Orders, on their face and as applied, impermissibly burden Plaintiff

pastors’ sincerely held religious beliefs, compel Plaintiff pastors to either change those beliefs or

to act in contradiction to them, and force Plaintiff pastors to choose between the teachings and

requirements of their sincerely held religious beliefs in the commands of Scripture and the State’s

imposed value system.



                                                    94
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 46 of 56


        198.    The Governor’s Orders, on their face and as applied, place Plaintiff pastors in an

irresolvable conflict between compliance with the Governor’s Orders and its sincerely held

religious beliefs.

        199.    The Governor’s Orders, on their face and as applied, put substantial pressure on

Plaintiff pastors to violate its sincerely held religious beliefs by ignoring the teachings and tenets

of Scripture concerning the assembling of Believers.

        200.    The Governor’s Orders, on their face and as applied, are neither neutral nor

generally applicable, but rather specifically and discriminatorily target the religious beliefs,

speech, assembly, and viewpoint of Plaintiff pastors.

        201.    The Governor’s Orders, on their face and as applied, constitute a substantial burden

on Plaintiff pastors sincerely held religious beliefs.

        202.    The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders’ application of different standards for churches and religious gatherings than those

applicable to exempted businesses or non-religious entities.

        203.    Even if the Governor’s Orders restriction on religious gatherings were supported

by a compelling interest, which it is not, they are not the least restrictive means to accomplish the

government’s purported interest.

        204.    The Governor’s Orders, on their face and as applied, fail to accommodate Plaintiff

pastors sincerely held religious beliefs.

        205.    The Governor’s Orders, on their face and as applied, specifically target Plaintiff

pastors sincerely held religious beliefs and set up a system of individualized exemptions that

permits certain other similarly situated businesses or non-religious entities to continue operations

under certain guidelines while prohibiting religious gatherings, such as Plaintiff pastors church

and religious gatherings, from operating with similar guidelines.


                                                    95
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 47 of 56


         206.    The Governor’s Orders, on their face and as applied, constitute an express and overt

religious gerrymander.

         207.    The Governor’s Orders, on their face and as applied, have caused, are causing, and

will continue to cause Plaintiff pastors immediate and irreparable harm, and actual and undue

hardship.

         208.    Plaintiff pastors have no adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

         WHEREFORE, Plaintiff pastors respectfully prays for relief against the State as hereinafter

set forth in its prayer for relief.

                 COUNT EIGHT—THE GOVERNOR’S ORDERS
                                VIOLATE
        PLAINTIFFS’ RIGHTS TO FREEDOM OF SPEECH, ASSEMBLY, DUE
          PROCESS, RULE OF LAW, SEPARATION OF POWERS, NOT BE
          SUBJECT TO MARTIAL LAW AND RIGHTS UNDER ENGLISH
       COMMON LAW UNDER ARTICLES 5, 8, 10, 13, 24, 32, 40 AND 44, OF THE
                        DECLARATION OF RIGHTS
                   OF THE CONSTITUTION OF MARYLAND


         209.    Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         210.    The Plaintiffs are being deprived of their natural and Constitutional rights under the

Maryland Declaration of Rights, of the Maryland Constitution, as follows:

                 Article 5 provides in pertinent part:
                 (a) That the inhabitants of Maryland are entitled to the Common Law of
                     England, and trial by Jury, according to the course of that Law, and the
                     the benefit of such of the English statutes as existing on the Fourth day of
                     July, 1776…[and that]
                 (b) The parties to any civil proceeding in which the right to a jury trial is
                     preserved are entitled to a trial by jury of at least 6 jurors.”

                Article 8 provides:
                That the Legislative, Executive and Judicial powers of Government ought to
                be forever separate and distinct from each other; no person exercising the
                functions of one of said Departments shall assume or discharge the duties of

                                                    96
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 48 of 56


              any other.

              Article 10 provides:
              That freedom of speech and debate, or proceedings in the Legislature, ought
              not to be impeached in any Court of Judicature.

              Article 13 provides:
              That every man [and woman] hath a right to petition the Legislature for the
              redress of grievances in a peaceable and orderly manner.

              Article 24 provides Due Process – (from the English Magna Carta, June 15,
              1215):

              That no man [or woman] ought to be taken or imprisoned or disseized of his
              freehold, liberties or privileges, or outlawed, or exiled, or, in any manner,
              destroyed, or deprived of his life, liberty or property, but by the judgment of
              his peers, or by the Law of the land.

              Article 32 provides:
              That no person except regular soldiers, marines, and mariners in the service of
              this State, or militia, when in actual service, ought, in any case, to be subject
              to, or punishable by Martial Law.

              Article 40 provides:
              That the liberty of the press ought to be inviolably preserved; that every
              citizen of the State ought to be allowed to speak, write and publish his
              sentiments on all subjects...

              Article 44 provides:
              That the provisions of the Constitution of the United States, and of this State,
              appy, as well in time of war, as in time of peace; and any departure therefrom,
              or violation thereof, under plea of necessity, or any other plea, is subversive
              of good government, and tends to anarchy and despotism.

       211.    The Governor’s Orders, on their face and as applied, are an unconstitutional prior

restraint on Plaintiffs’ speech and right to assembly in violation of Articles 10, 13, 40 and 44 of

the Declaration of Rights.

       212. The Governor’s Orders, on their face and as applied, unconstitutionally discriminate

on the basis of viewpoint.

       213. The Governor’s Orders, on their face and as applied, unconstitutionally discriminate

on the basis of content.



                                                  97
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 49 of 56


       214. The State lacks a compelling, legitimate, or rational interest in the Governor’s

Orders’ application of different standards for political, business, churches and religious gatherings

than those applicable to exempted businesses and non-religious entities.

       215. The Governor’s Orders, on their face and as applied, are underinclusive by limiting

their prohibitions to only certain entities, organizations, or businesses deemed “non- essential.”

       216. The Governor’s Orders, on their face and as applied, are unconstitutionally

overbroad as they chill and abridge the free speech and assembly rights of Plaintiffs.

       217. On their face and as applied, the Governor’s Orders are a violation of Plaintiffs’

rights to free speech and assembly have caused, are causing, and will continue to cause Plaintiffs

to suffer immediate and irreparable injury and undue and actual hardship.

       218. The Governor’s Orders violate the Plaintiffs’ right of due process, both substantive

and procedural, by consolidating all power and redress of grievance into one office of legal counsel

responsible solely to the Governor, and otherwise requiring the practice of law before a secret

Chamber of grievance similar to the forbidden King’s Bench Star Chambers of old England, all in

violation of Articles 5 and 24 of the Maryland Declaration of Rights.

       219. The Governor’s Orders violate the Plaintiffs’ right to a government by the People

with a separation of powers into a Legislative, Judicial and Executive Branches, all in violation

Article 8 of the Md. Declaration of Rights.

       220. The Governor’s Orders violate the Plaintiffs’ right to not be subject to Martial Law,

by causing the Maryland State Police to arrest or threaten to arrest, or criminally summons, a

citizen of Maryland, all while the Courts of Criminal and Civil Judicature are closed upon Orders

of the Governor and citations thereto by Chief Judge Barbara, all in violation of Article 32 of the

Declaration of Rights.

       221. Plaintiffs have no other adequate remedy at law to correct the continuing deprivation



                                                  98
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 50 of 56


of its most cherished liberties.

         WHEREFORE, Plaintiffs respectfully pray\ for the relief against the State as hereinafter

set forth in its prayer for relief.




                        COUNT NINE—THE GOVERNOR’S ORDERS
                       VIOLATE PLAINTIFFS’ RIGHT TO HAVE LAWS
                          SUSPENDED ONLY BY THE MARYLAND
                         GENERAL ASSEMBLY, ARTICLE 9 OF THE
                               DECLARATION OF RIGHTS


         222. Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         223. Article 9 of the Maryland Declaration of Rights fore-considered times of crisis and

overreaching executive authority by mandating that no suspension of laws may be had except upon

explicit and exact Act of the General Assembly.

         224. Art. 9 says: “that no power of suspending Laws or the execution of Laws, unless by,

or derived from the Legislature, ought to be exercised, or allowed.”

         225. The Governor’s Orders suspend the laws towards Plaintiffs, preventing them from

travel, confining them to their homes, forcing face coverings upon them in order to enter into

commerce, suspending their right to do business, to work, to worship, to speak and to be free from

fear of the prisons being opened and prisoners released apart from the lawful act of a sworn

constitutional judge of the State.

         226. The Governor’s Orders unequivocal and unilateral exercise of authority over the

constitutional rights of Plaintiffs deprive Plaintiffs of the rights they possess under state and federal

laws, suspends or has the effect of suspending those laws unlawfully, and passes its own

administration of rules apart from the rule of law by the people.

                                                     99
          Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 51 of 56


         227. The impermissible exercise of such executive authority violates the Constitution of

Maryland, purporting to suspend laws without the specific grant of authority by the same

constitution which solely establishes the position and scope of authority of Governor, thus

suspending laws without the Legislatures express permission or any constitutional authority.

         228. Irreparable harm has, is and continues to occur against Plaintiffs each day.

WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set forth

in its prayer for relief.



                         COUNT TEN—THE GOVERNOR’S ORDERS
                        VIOLATE PLAINTIFFS’ RIGHTS UNDER THE
                          COMMERCE CLAUSE AND THE FIFTH
                           AMENDMENTS’ TAKINGS’ CLAUSE


         229. Plaintiffs hereby reallege and adopt each and every allegation in paragraphs 1– 111

above.

         230. The Constitution of the United States reserves the sole and exclusive power of

regulating commerce among the several states to the federal authority.

         231. The State of Maryland, under Governor Hogan’s Orders, has sought to and has in

fact unlawfully burdened and interposed his own purported authority over the commerce and

businesses of the State of Maryland by closing those he deems non-essential and allowing to

remain open those he deems essential, among other burdens.

         232. Under Governor Hogan’s Orders, the Governor has unlawfully sought to interfere

with the travel, transport and flow of corporate and private enterprise goods and services, including

those which have nothing to do any health care concerns.

         233. Under Governor Hogan’s Orders, the Governor has unlawfully used the Maryland

National Guard to interpose the State’s authority from the federal authority, preventing the



                                                  100
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 52 of 56


inspection and careful FDA approval and/or distribution of the COVID-19 test kits procured

allegedly from South Korea, and this has caused a detriment to the public safety and violated the

rights of Plaintiffs to the safe access to FDA approved medical treatments.

        234. Additionally, under Governor Hogan’s Orders, COVID-19 tests, medicines and

treatments are being unlawfully rationed, withheld, prevented and denied to Plaintiffs.

        235. Additionally, under Governor Hogan’s Orders, Plaintiffs’ businesses are being taken

unlawfully in violation of the Constitution’s Fifth Amendment takings clause, which prohibits the

government from taking any thing or property of value from a citizen, without due process of law

and just compensation.

        236. Each of these harms are continuing and ongoing and a severe deprivation to

Plaintiffs’ rights and irreparable harm will result if injunctive relief is not provided by this court

forthwith.


        WHEREFORE, Plaintiffs respectfully pray for the relief against the State as hereinafter set

forth in its prayer for relief.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.      That the Court issue a Temporary Restraining Order restraining and enjoining

Governor Larry Hogan, all State of Maryland officers, agents, employees, and attorneys, and all

other persons, local authorities or their agents in active concert or participation with them, from

enforcing, attempting to enforce, threatening to enforce, or otherwise requiring compliance with the

Governor’s Orders or any other order to the extent any such order mandates confinement to one’s

home or property, mandates the wearing of face coverings to enter into commerce, prohibits

religious worship services, or in- person church services at Plaintiffs’ churches and places of

worship if Plaintiff pastors and their congregations meet the social distancing, enhanced

                                                  101
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 53 of 56


sanitization, and personal hygiene guidelines pursuant to which the United States of America

federal guidelines “Opening Up America” allows, that Delegates are provided safe passage to

Annapolis and throughout anywhere in the State to make political speeches and to do the work of

representation and meeting with constituents and members of the public free from threat or inferred

threat of arrest. That Plaintiffs seek a TRO preventing Plaintiffs, Plaintiff pastors, and their

congregants, members and attendees from being subject to criminal sanctions for having more than

10 people at its worship service on Sunday. That Plaintiff soldier and Marine and all residents and

visitors of Maryland are provided the right to access health care even if deemed non-essential by

the Governor, that they may walk and drive about unmolested, that they may participate in

recreation, speech, assembly, worship in-person in church, going about and entering commerce

without wearing a face covering or mask, and generally to be treated as citizens of the United

States with all rights and privileges thereto restored to them under the Bill of Rights. In making

such a request, Plaintiffs seek to be treated equally with other businesses, establishments and

persons, and seek to be permitted to meet without the 10- person limit as they will voluntarily

abide by social distancing, enhanced sanitizing, and personal hygiene recommendations that other

businesses are allowed to follow and remain open and that the federal government recommends

from time to time.

       B.      That the Court issue a Preliminary Injunction pending trial, and a Permanent

Injunction upon judgment, restraining and enjoining Governor Hogan, all State officers, agents,

employees, and attorneys, and all other local authorities or their agents, or persons in active concert

or participation with any of them, from enforcing the Governor’s Orders so that:

               i.      The State will not apply the Governor’s Orders in any manner as to infringe

                       Plaintiffs’ constitutional and statutory rights by discriminating against their

                       right to assembly, speech, free exercise of religion, equal protection, and all



                                                   102
        Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 54 of 56


                      other constitutional and statutory rights outlined herein;

               ii.    The State will apply the Governor’s Orders in a manner that treats Plaintiffs’

                      businesses, activities and religious gatherings on equal terms as gatherings

                      for or in so-called “essential” businesses and non-religious entities;

               iii.   The State will cease issuing warnings, inferred threats and/or notices of

                      potential or actual criminal violation to Plaintiffs, Plaintiff Pastors, or their

                      members, and/or attendees; and

               vii. The State will not bring any further enforcement, criminal, or other public

                      health or safety actions against any Plaintiffs as threatened, or inferred as a

                      threat, or noticed in any way, in Governor Hogan’s public statements and

                      statements and notices issued to Plaintiffs and in particular that Delegate

                      Dan Cox and each other Plaintiff are hereby protected from any such

                      targeting or orders by the Governor, and that they have the right of free

                      passage to speak and assemble and protest the Governor’s Orders, to go

                      about commerce and business reopenings and to gather in religious worship

                      in numbers that the religious authorities determine is safe and reasonable.

       C.      That the Court render a Declaratory Judgment declaring that the Governor’s Orders

both on their face and as applied by the State are unconstitutional under the United States

Constitution and Constitution of Maryland, and further declaring that:

               i.     The State has violated Plaintiffs’ rights to freedom of assembly by

                      impermissibly prohibiting religious gatherings;

               ii.    The State has violated Plaintiffs’ rights to freedom of speech by

                      impermissibly prohibiting political, commercial and religious gatherings;

               iii.   The State has violated Plaintiffs pastors’ and Plaintiffs’ rights to free


                                                  103
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 55 of 56


                         exercise of religion by impermissibly prohibiting religious gatherings,

                         substantially burdening their sincerely held religious beliefs, applying

                         criteria that are neither neutral nor generally applicable to religious and non-

                         religious gatherings, by establishing a religious gerrymander against

                         religious gatherings, and by establishing a system of individualized

                         exemptions that exclude similarly situated non-religious gatherings from

                         the prohibitions applicable to Plaintiff pastors’ religious gatherings;

                iv.      The State has violated Plaintiffs’ rights to equal protection of the laws by

                         impermissibly prohibiting religious gatherings, and by applying criteria that

                         treats religious gatherings in a discriminatory and dissimilar manner as that

                         applied to various non-religious gatherings;

                v.       The State has violated the Establishment Clause by impermissibly

                         demonstrating hostility towards political gatherings, religious gatherings

                         and small business gatherings and by impermissibly showing favoritism to

                         certain non-religious gatherings, political gatherings sanctioned by the

                         Governor, and business gatherings deemed essential;

                vi.      The State has violated the Guarantee Clause by impermissibly exercising

                         executive authority in an unconstitutional manner;

                vii.     The State has violated Plaintiffs’ rights under the Articles of the Declaration

                         of Rights set forth hereinabove.

        D.      That the Court award Plaintiffs nominal damages for the violation of Plaintiffs’

constitutional rights.

        E.      That the Court adjudge, decree, and declare the rights and other legal relations

within the subject matter here in controversy so that such declaration shall have the full force and



                                                    104
         Case 1:20-cv-01130-CCB Document 1 Filed 05/02/20 Page 56 of 56


effect of final judgment.

       F.        That the Court retain jurisdiction over the matter for the purposes of enforcing the

Court’s order.

       G.        That the Court declare Plaintiffs’ are prevailing parties and award Plaintiffs the

reasonable costs and expenses of this action, including, a reasonable attorney’s fee, in accordance

with 42 U.S.C. § 1988.

       H.        That the Court grant such other and further relief as the Court deems equitable and

just under the circumstances.

                                       Respectfully submitted,

                                       /s/ Daniel L. Cox, Fed. Bar No28245
                                       THE COX LAW CENTER, LLC
                                       P.O. Box 545
                                       Emmitsburg, MD 21727
                                       Phone: 410-254-7000
                                       Facsimile: 410-254-7220
                                       E-mail: dcox@coxlawcenter.com
                                       www.OldLineStateLawyers.com


                                       John R. Garza, Fed. Bar No.01921
                                       Garza Law Office, P.C.
                                       Garza Building
                                       17 S. Jefferson St.
                                       Rockville, MD 20850

                                       Attorneys for Plaintiff

       Dated: May 2, 2020




                                                   105
